EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 2, the phrase “the terrestrial control station” is now changed to -- the terrestrial control system --.
In Claim 1, line 17, the phrase “second optical subcarriers” is now changed to – second groups of optical subcarriers --.
In Claim 18, line 10, the phrase “second optical subcarriers” is now changed to – second groups of optical subcarriers --.
In Claim 22, line 11, the phrase “second optical subcarriers” is now changed to – second groups of optical subcarriers --.
In Claim 23, line 11, the phrase “second optical subcarriers” is now changed to – second groups of optical subcarriers --.

2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature
or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636